On April 20, 1927, W. C. Cook and wife executed their note to the Temple Trust Company for $5,200, bearing 6 per cent. interest per annum. At the same time they executed to Temple Trust Company their second or interest note for $847.17, payable in annual installments. The principal and interest notes were secured, respectively, by first and second mortgage liens on 270 acres of land in Terry county. The Temple Trust Company sold the principal note to the Board of Pensions of the Presbyterian Church of the U.S. A. W. C. Cook and wife sold and conveyed the land to W. J. Teague by warranty deed, which expressly recited that Teague assumed the payment of the notes. Afterwards, Teague conveyed the land to Mrs. Emma V. Watson, who expressly assumed the balance due on the notes.
As concerns this appeal, the Board of Pensions of the Presbyterian Church and H. C. Glenn, as receiver of the Temple Trust Company, sued the above-named parties to recover the balance due or accrued *Page 747 
on both the first and second notes, and to foreclose the liens securing them. The Cooks were dismissed from the suit. Teague and Mrs. Watson pleaded that the loan contract as represented by the two notes and mortgages was usurious from its inception, and prayed that double the amount of usurious interest paid be credited on the principal. Appellee replied, and the court held, that neither Teague nor Mrs. Watson could plead usury, because each had expressly assumed the payment of the notes or balance due thereon as a part of the purchase price of the 270 acres of land. Judgment was accordingly rendered against Teague for the balance due on the notes, and against both Teague and Mrs. Watson for foreclosure of the mortgage liens; but no personal judgment was rendered against Mrs. Watson. Teague and Mrs. Watson bring this appeal.
This appeal is ruled by the decisions of this court in the cases of S.D. Stephens et al. v. H. C. Glenn, Receiver of the Temple Trust Company,77 S.W.2d 343, and Moore v. Temple Trust Company, 60 S.W.2d 828, writ refused, wherein it was held that a purchaser who agrees, as a part of the purchase price, to discharge a mortgage or deed of trust on the property conveyed, cannot raise the question of usury in respect to the obligation secured by the mortgage or deed of trust. Upon the authority of those cases, the instant case will be affirmed.
Affirmed.